Teussell :
The petitioner brought this proceeding for the purpose of securing a redetermination of a deficiency asserted in the amount of $1,345.85 for the calendar year 1921. Only that part of this amount is here in controversy as results from the Commissioner’s adjustment of gains and losses from the petitioner’s participation in a stock selling syndicate.
FINDINGS OF FACT.
The'petitioner is a resident of Pottstown, Pa. During the year 1920 he entered into a syndicate organized to purchase and sell stock of a certain corporation. His interest was to cost him $8,650. He paid $4,325 into the syndicate in the year 1920. The balance of the cost of his interest was to be taken out of his share of the profits of the syndicate. The syndicate operated successfully from the time petitioner entered it until November, 1921, when, owing to disagreements among its members, the syndicate discontinued operations and wound up its business in the year 1922. The petitioner received $1,670.54 as his share of gains from selling transactions in the year 1920, and $24,411.10 in 1921. In the year 1922, in the final winding up of the syndicate’s business, he received $346.17 in cash and an automobile valued at $2,000. The petitioner seeks to have his.gains from this venture adjusted over the years 1920 to 1922, inclusive, by being allowed a deduction of all of his capital contribution to the venture in the year 1921.
The Commissioner prorated the deduction for contribution of capital over the years 1920 to 1922, inclusive, in proportion to the number of shares of stock sold in 1920 and 1921 and the number which the syndicate failed to purchase and sell in the year 1922.

Judgment for the Commissioner.